Citation Nr: 0828168	
Decision Date: 08/20/08    Archive Date: 08/28/08	

DOCKET NO.  05-41 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to an increased (compensable) evaluation for 
a postoperative injury to the left (minor) ring finger.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty form November 1985 to 
November 1988.  There was no combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  The veteran requested and was 
properly notified and scheduled for a Travel Board hearing to 
be held at the RO in March 2008, and he thereafter failed to 
appear for this hearing.  There is no motion or request for 
another hearing.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  Although an identifiable diminution in hearing acuity at 
the decibel thresholds for speech between enlistment and 
separation is objectively demonstrated in the service medical 
records, at no time following service separation is the 
veteran shown to meet the necessary threshold criteria for an 
award of service connection for hearing loss for either ear 
in accordance with the governing regulation at 38 U.S.C.A. 
§ 3.385 (2007).  

3.  The veteran's postoperative left ring finger is shown to 
have some limitation of motion at the 2nd and 3rd joints, and 
perhaps ankylosis at the 3rd joint, but any amount of 
ankylosis (complete bony fixation) or limitation of motion is 
considered noncompensable under the Schedule for Rating 
Disabilities, there is no significant neurological impairment 
nor any loss of strength, and the scar is barely visible and 
is not shown to be tender on objective examination.  


CONCLUSIONS OF LAW

1.  Bilateral haring loss was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

2.  The criteria for an increased (compensable) evaluation 
for a postoperative injury to the left ring finger have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Codes 5227, 5230, Section 4.118, Codes 7802, 7803, 7804, 7805 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA:  The Veterans Claims Assistance Act of 2000 (VAA) and 
regulations implementing this liberalizing legislation are 
applicable to the veteran's clam.  VCAA requires VA to notify 
claimants of the evidence necessary to substantiate their 
claims, and to make reasonable efforts to assist claimants in 
obtaining such evidence.

The veteran was provided formal VCAA notice in April 2004, 
prior to the issuance of the rating decision now on appeal 
from January 2005.  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The veteran was provided VA examinations for 
both his hearing and his left ring finger disability.  The 
examination for service connection for hearing loss included 
a review of the claims folder and a request for opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  The veteran 
submitted pictures of his hand for review.  All known 
available evidence has been collected and the veteran does 
not argue nor does the evidence on file suggest there remains 
any outstanding evidence which has not been collected for 
review.  VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As for the omission in VCAA notice of the criteria of the 
Diagnostic Codes under which the claimant's left ring finger 
is rated, which specifically note that no compensable 
evaluation is warranted for any limitation of motion or 
ankylosis, at this stage of the appeal, after the veteran has 
already been provided notice of the rating criteria in the 
January 2005 rating decision and the September 2005 Statement 
of the Case during the pendency of the appeal, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating his claim for a 
higher rating for a postoperative left ring finger.  For this 
reason, deficiency as to VCAA compliance with Vazquez-Flores, 
22 Vet. App. 37 (2008), regarding notice of the criteria of 
the diagnostic code under which the claimant is rated 
(consisting of specific measurement or test results), is 
harmless error.  See Wensch v. Principi, 15 Vet. App. 262, 
368 (2001) 


Service Connection -- Bilateral Hearing Loss

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury incurred or 
aggravated in line of active military duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for certain specified diseases, including organic 
diseases of the nervous system (interpreted to include 
sensorineural hearing loss), which are shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity is not adequately 
supported during service, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

For VA compensation purposes, hearing loss for either ear 
will not be considered to be a disability until and unless 
any of the auditory thresholds in the relevant frequencies 
for speech at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 
decibels or greater, or when the thresholds for at least 
three of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  
Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that thresholds above 20 decibels 
indicate at least some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

Analysis:  The veteran claims that he has bilateral hearing 
loss which is attributable to acoustic trauma to which he was 
exposed during service, including tanks and the firing of 
small arms.  The service medical records contain no 
complaints, findings, treatment or diagnoses for hearing 
loss, or any form of chronic ear infection or impairment.  It 
is noted that there was an overall decrease in hearing acuity 
at the relevant frequencies for speech from 500 through 4,000 
Hertz between the time the veteran was provided audiometric 
examination at enlistment and at separation.  However, the 
separation examination itself did not meet the criteria for 
recognition of hearing loss disability at 38 C.F.R. § 3.385.

Other than written argument, the veteran did not submit any 
evidence which showed or demonstrated bilateral hearing loss 
at present.  He was nonetheless provided a VA audiometric 
examination in August 2004.  The claims folder was reviewed.  
At that time, the veteran notably reported having had ear 
infections from childhood until a few years ago, and said 
that he had ha several sets of PE tubes placed in both 
tympanic membranes.  Audiometric testing revealed essentially 
normal hearing for each ear and none of the relevant pure 
tone decibel thresholds for speech from 500 through 4,000 
Hertz was above 20 decibels for either ear.  Speech 
discrimination testing was 100 percent bilaterally.  The 
veteran was noted to have normal hearing sensitivity and 
excellent speech recognition in each ear, except for a mild 
loss at 6,000 Hertz for the left ear, which is not considered 
for VA compensation purposes.  The examining audiologist 
noted that hearing thresholds at VA examination and at the 
time of the veteran's separation from service did not meet 
the threshold requirement for recognition of hearing loss 
disability for VA compensation purposes, which is contained 
at 38 C.F.R. § 3.385.

A clear the preponderance of the evidence on file is against 
the veteran's claim for service connection for bilateral 
hearing loss.  Although it is true that a notable diminution 
of hearing acuity is discernible between the enlistment and 
separation, audiometric examinations on file, the fact 
remains that at no time during or subsequent to service until 
present is there any competent audiometric evidence showing 
that the veteran meets the criteria for recognition of 
hearing loss disability at 38 C.F.R. § 3.385.  Any discussion 
of the relative loss of hearing during service under these 
circumstances is irrelevant.  

If and when the veteran obtains audiometric examination 
results demonstrating that he meets the minimum threshold 
requirements for recognition of hearing loss disability for 
either or both ears, he should submit such evidence along 
with an application to reopen his claim for service 
connection.  Because it is now 19 years after the veteran was 
separated from service, it would also be necessary to submit 
a competent clinical opinion which supports a finding that 
hearing loss for VA purposes (when first shown) is causally 
attributable to incidents of military service between 1985 
and 1988.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Increased Rating -- Left Ring Finger

Law and Regulation:  The Schedule for Rating Disabilities 
(Schedule) will be used for evaluating the degree of 
disability in claims for disability compensation.  The 
provisions of the Schedule represent the average impairment 
in earning capacity in civil occupations resulting from those 
disabilities, as far as can be determined.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based upon 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 4 Vet. App. 202 (1995).

There are specific schedular evaluations provided for 
disability of individual fingers.  It is noteworthy that any 
ankylosis (meaning complete bony fixation) of the ring 
finger, either favorable or unfavorable, and for either the 
major or minor hand, is noncompensable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227.  Moreover, any limitation of motion of 
any amount for the ring finger, for either the major or minor 
hand, is noncompensable.  38 C.F.R. § 4.71a, Code 5230.  

Scars, other than the head, face, or neck, that are 
superficial and do not cause limitation of motion warrant a 
10 percent evaluation only if they cover an area of 144 
square inches or greater.  38 C.F.R. § 4.118, Diagnostic 
Code 7802.  A superficial scar that is unstable where, for 
any reason, there is frequent loss of covering of the skin 
over the scar warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  Any superficial scar which is 
painful on examination warrants a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Other scars will be 
rated based upon the limitation of function of any part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Analysis:  The veteran injured his left ring finger while 
playing football during service and underwent surgery for 
repair of a tendon.  The physical examination for service 
separation in 1988 noted a slight flexion contracture of the 
left ring finger and that the veteran could not flex or 
contract the finger.  There was also noted to be a well-
healed scar, and there was no notation that the scar was 
painful.  

The veteran was initially evaluated for this finger by VA in 
December 1990.  At that time, he noted sensitivity and 
stiffness in cold weather.  The left ring finger scar was 
noted to be well healed and was not noted to be painful.  
There was some hypoesthesia over the tip of that finger, and 
he had lost flexion of the distal interphalangeal (last) 
joint  of the finger.  There was lost range of motion at the 
paroxysmal  interphalangeal (middle) joint.  When making a 
fist, he could bring the tip of the finger to within about 
1/2-centimeter of the palm because there was good motion of 
the initial (first) finger joint as it attaches to the hand.  
An X-ray study of the left hand noted no evidence of 
fracture, dislocation, bone or joint pathology or arthritis.  

There is no evidence after service which shows that the 
veteran has sought or required any form of continuing or 
occasional treatment for this finger.  The veteran has not 
reported receiving or seeking any such treatment.  

Following receipt of the veteran's recent claim for increase, 
he was provided a VA examination in August 2004.  The 
veteran's occupation was policeman and he had not missed any 
time from work or had no incapacitating events attributable 
to his left ring finger.  He did report some interference 
with ordinary manual dexterity of the left hand.  He reported 
that he had discomfort in the finger which was not constant, 
but which occurred when it was cold or rainy.  He also stated 
that if he hit the flat of the hand on a firm surface that it 
would result in pain.  Examination revealed no swelling, and 
no bony enlargement or nodules on any finger of either hand.  
On the left hand, there were calluses along the inner aspect 
of the palm over the first metacarpal that was equal on both 
hands from doing work. The skin was warm and dry on the left 
hand and there were no ulcers or lesions.  There was a scar 
that started at the base of the fourth finger which zigzagged 
to the tip of the finger.  The veteran was noted to be 
wearing his wedding ring on that finger.  "On exam today, no 
tenderness."  At the first joint of the left fourth finger he 
had full 0 to 90 degrees flexion and extension.  At the 
middle joint, there was extension to 30 degrees and flexion 
to 100/100 degrees.  At the final DIP joint, there was no 
flexion or extension possible.  With the first two joints 
moveable, the veteran was able to approximate the thumb pad 
to each finger including the left ring finger.  Grip strength 
was recorded at 5/5 in both hands, and there was positive 
sensation to monofilament and vibration to both hands and all 
fingers.  An X-ray study of the left hand again revealed no 
bony abnormality, nor was there notation of degenerative 
changes or arthritis.  The X-ray was considered normal.  It 
was noted that range of motion was measured using a 
goniometer both actively, passively, and after repetition, 
and there was no finding that repetition resulted in any 
decrease in range of motion or additional adverse 
symptomatology.  The left was the minor hand.  

The Board finds that the preponderance of the evidence on 
file is against an increased (compensable) evaluation for the 
veteran's postoperative injured left ring finger.  Although 
the principle adverse symptoms notable during and 
consistently after service is a limitation of full motion of 
the final joint of the finger and some motion of the middle 
joint, the Schedule for Rating Disabilities specifically 
provides no compensable evaluation for the finger of either 
the major or minor hand (and this finger is on the veteran's 
minor hand) regardless of any restriction in range of motion 
of any amount, and regardless of any complete bony fixation 
(ankylosis) whether favorable or even unfavorable.  In the 
absence of any documented bony abnormality or degenerative 
changes or arthritis, the general schedular application of a 
compensable evaluation for a painful joint affected by 
arthritis is not applicable.  

With respect to this scar, it is noteworthy that there is no 
documentation of a painful scar in the service medical 
records or in VA examinations conducted in 1990, and more 
recently in 2004.  Although the veteran notes discomfort 
during weather changes, there is no competent medical 
evidence relating this symptoms to the postoperative scar.  
Although the veteran indicates that the area of that finger 
affected by the scar will be symptomatic if he strikes a hard 
object, this may certainly be true of any hand or finger even 
without scarring, and the Board specifically notes that the 
most recent VA examination clearly stated that there was no 
tenderness noted upon examination.  Moreover, the examiner 
carefully noted that callous formation was rather equal 
across both hands and that the veteran was wearing his 
wedding ring on the left ring finger.  Accordingly, no 10 
percent evaluation is warranted for scarring since the scar 
on that finger certainly does not meet or exceed 144 square 
inches, nor is it shown to be unstable with frequent loss of 
covering, nor is it shown to be painful on examination.  It 
is certainly clear that the schedular criteria applicable to 
a single ring finger was not intended to provide a 
compensable evaluation for this digit for loss of range of 
motion or ankylosis.  

The Board considered the possibility of assigning an 
increased evaluation based upon increased disability on use 
or during flare-ups, but there is not evidence of increased 
disability on use nor any documented flare-ups requiring 
medical treatment.  The Board considered assigning an 
extraschedular evaluation in accordance with 38 C.F.R. 
§ 3.321(b) (2007) but there is simply no evidence which shows 
or suggests that the veteran's left ring finger presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an increased (compensable) evaluation for a 
postoperative injury to the left ring finger is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


